This action was begun in the district court of Tulsa county by H. P. Porter, defendant in error, hereinafter called plaintiff, against Robert Shipman and David Shipman, plaintiffs in error, hereinafter called defendants, to recover upon a promissory note.
The parties, pleadings, rulings, and errors assigned in this case are the same, except as to the time of maturity of the promissory note sued upon, as in the case of Robert Shipman etal. v. H. P. Porter, ante, 149 P. 901.
Upon the authorities cited in said case, this cause should be reversed and remanded.
By the Court: It is so ordered.